PER CURIAM:
Richard Alan Hunt appeals the district court’s order denying a Fed.R.Civ.P. 60(b) motion to vacate, for lack of jurisdiction, Hunt’s 2002 criminal conviction and sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hunt, No. 3:01-cr-00982-MJP (D.S.C. July 25, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.